Citation Nr: 1453049	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a liver condition other than hepatitis C, to include as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Houston, Texas, currently has original jurisdiction over the Veteran's claims. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in June 2013.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the Veteran's appeal for additional development in January 2014.  The case is once again before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

For the following reasons, the Board finds that this appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was afforded a VA examination to determine the etiology of his hepatitis C in March 2014.  Following a clinical examination and a review of the Veteran's claims file, the VA examiner stated that "there have been no case reports or medical literature to definitively support the issue that air guns or jet injectors can cause hepatitis.  Therefore, the [Veteran's] hepatitis C virus is less likely to have been acquired from the multi-use mass vaccination given during the 1970s."  

Upon review, the opinion contained in the March 2014 VA examination is inadequate.  As noted in the Board's remand, air gun injectors have been recognized as a "biologically plausible" means of transmission of hepatitis C.  See Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004).  Moreover, while too speculative to support a grant of benefits, the Veteran's private physician has indicated that his hepatitis C "could have been potentially acquired from a multi-use mass vaccination given in the 1970s."  See July 2013 letter from V.A., M.D.

Additionally, the record need not establish a definitive link between the Veteran's hepatitis C and his in-service vaccination.  Instead, the evidence must show that it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C had causal origins in service or is otherwise related to the Veteran's active duty service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefit).  A clarifying medical opinion is therefore necessary.

As the case is being remanded for additional development, any outstanding relevant VA treatment records should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to have him identify the names and addresses of all health care providers who have treated him for the issues on appeal.  The Board is particularly interested in records of pertinent VA treatment that the Veteran may have received since February 2014. 

The AOJ should attempt to obtain any such records, and all efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.  

2.  Then, the AOJ should arrange for an appropriate health care provider to review the Veteran's claims file and provide an opinion as to the following questions: 

(A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C had its onset in, or is otherwise related to, his period of active duty service, to specifically include any air gun inoculations that he received during such service?  For purposes of this remand, the examiner should accept as true the Veteran's account of receiving unsterilized air gun vaccinations during his active duty service, unless there is specific medical evidence that refutes his assertions (in which case, the examiner is asked to describe that evidence in detail).

(B)  Does the Veteran have a liver disability other than hepatitis C?  In answering this question, the examiner is asked to comment on the March 2014 VA examination report which notes that stage 1 fibrosis is not a disability but a label used for describing the severity of a liver disease. 

(C)  If a liver disorder other than hepatitis C is identified, is it at least as likely as not (50 percent probability or greater) that this disorder had its onset in, or is otherwise related to, his period of active service, to specifically include air gun inoculations that he received during such service?
(D)  If a liver disorder other than hepatitis C is identified, is at least as likely as not, (50 percent probability or greater), that this disorder was (A) caused or (B) aggravated (permanently worsened beyond normal progression) by the hepatitis C? 

In answering these questions, the examiner's attention is directed to the July 2013 statement from the Veteran's private treating clinician, indicating that the hepatitis C virus "could have been potentially acquired from a multi-use mass vaccination given during the 1970s."  The examiner is also reminded of VBA Fast Letter 04-13 that states that air gun injectors are a "biologically plausible" means of transmission of hepatitis C.  

If the reviewing health care provider finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VINCENT C. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



